DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the objections to the specification, Applicant indicated that a replacement specification was filed. However, no replacement specification was received. The objections are maintained.
With respect to the objections to the claims and rejections under 35 U.S.C. 112(b), the amendment to the claims submitted on June 29, 2022 overcomes the objections and 112(b) rejections. The objections and 112(b) rejections are withdrawn.
Applicant’s arguments filed June 29, 2022 regarding the 103 rejection of claims 1-3 over Freeman (U.S. Pub. 2004/0169039) in view of Ho (U.S. Pub. 2019/0031398) have been fully considered but are not persuasive for these reasons:
Regarding Applicant’s assertion that Ho discloses "a telescopic container made up of three pieces, where the upper part or cover (2) has a pressure valve (15) for the air outlet. The functionality of the invention consists in that once the contained liquid decreases in quantity; the capacity of the container is reduced by folding the upper part (20) over the lower part (30) that covers it EXTERNALLY….It is therefore a free air reduction device by means of the folding of two parts, upper and lower, of a container by means of a pressure valve" (Remarks at p. 2), the examiner disagrees, pointing out that Freeman is relied upon as the primary reference, and Freeman discloses a container having the functionality as claimed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV); In re Keller, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s assertion that "The container of the proposed invention is based on a container (1), which once opened by the lid (4) of its upper part, can, by means of an INTERNAL EXTENDABLE PART (7), increase the volume of the assembly" (Remarks at p. 2), the examiner disagrees, pointing out that nothing in the claim limits the container to being extendable only after the lid is opened. Further, Freeman discloses a container that has an internal extendable part to increase the volume of the assembly as claimed.
Regarding Applicant’s assertion that the claimed invention is "Just the opposite of the LING [Ho] container, which starts from an extension position" (Remarks at p. 2), the examiner disagrees, pointing out that Applicant has not pointed to anything in Ho to support that Ho exclusively starts from an extension position. Ho teaches a container that is stored in a smaller capacity state, and then a user may “increase the capacity of the container” by extending the container (Ho at para. [0034]), which provides the same function as the claimed container.
Regarding Applicant’s assertion that the claimed "extensible inner part (7) allows to increase the total capacity of the container in order to be able to add to its content another liquid, pieces of ice (12), some soluble additive or any other suitable element to improve the organoleptic characteristics of the original liquid of the container. It is therefore defined that the container of the applicant invention is for ADDITIVATING liquids and/or solids, not for REDUCING volume as in the LING [Ho] patent" (Remarks at p. 3), the examiner disagrees, pointing out that (1) Freeman, rather than Ho, is the primary reference relied upon for most of the structural elements of the claims; and (2) Ho teaches a container that can have a volume increased or decreased (see Ho at para. [0034]).
Regarding Applicant’s assertion that "the container of the LING [Ho] patent is a large container prepared to reduce its volume, while the container of the proposed invention is a standard size container that can be enlarged to increase its volume" (Remarks at p. 3), the examiner disagrees, pointing out that (1) Freeman, rather than Ho, is the primary reference relied upon for most of the structural elements of the claims; and (2) Ho teaches a container that is stored in a smaller capacity state, and then a user may “increase the capacity of the container” by extending the container (Ho at para. [0034]), which provides the same function as the claimed container.
Regarding Applicant’s assertion that "the upper part of the LING [Ho] patent must be EXTERNAL so that it can fulfill its function (sealed assembly with possible pressure), while the movable part (7) of the recommended invention will always be interior and folded, for economy of transport space" (Remarks at p. 3), the examiner disagrees, pointing out that pointing out that Freeman is relied upon as the primary reference, and Freeman discloses a container having a movable part that is interior as claimed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV); In re Keller, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s assertion that "the invention recommends that it does not have any type of valve since it is not necessary and means an increase in cost" (Remarks at p. 3), the examiner disagrees, pointing out that nothing in the claims precludes an arrangement having a valve. Further, Freeman is relied upon as the primary reference, and Freeman teaches a container that does not have a valve.
Regarding Applicant’s assertion that "in our invention as a closing element between both parts (lower (1) and upper (7)) has a simple tab (3) with a sealing rubber (10), while the LING [Ho] patent requires at least two tabs (32) and (36) with a sealing element (26) to be able to achieve sealing and airtightness" (Remarks at p. 3), the examiner disagrees, pointing out that nothing in the claims precludes an arrangement having two tabs, and in fact, the claims recite “a second flange (9)” in addition to the “tab (3),” which is the same sealing arrangement disclosed in Ho.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities: 
Page 1, line 4, under the heading “CROSS-REFERENCE TO RELATED APPLICATIONS,” the phrase “Not Applicable” should be replaced with “This application is a 371 national stage entry of PCT/ES2019/070468 filed July 3, 2019, which claims priority to ESU 201930394 filed March 12, 2019.”
Page 2, line 8, “No.” should be removed after “FIGURE”;
Page 2, “.-“ in each of lines 12-24 should be changed to “-“;
Page 2, line 28, the “,” should be replaced with a period “.”;
Page 3, line 18, ‘on top it” should be amended to read “on top of it.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (U.S. Pub. 2004/0169039) in view of Ho (U.S. Pub. 2019/0031398).
With respect to claim 1, Freeman discloses an extendable container (container 10, Fig. 4) with a screw-in cap (lid 30, Fig. 2) comprising: a cylindrical container (outer casing 15, Fig. 4), of a soda can type (container 10 is a cylindrical drinking utensil that may have any form, see para. [0013]), closed at a bottom of the cylindrical container (bottom 35, Fig. 4) and open at a top of the cylindrical container (see Fig. 4), with a thread (see Fig. 4; para. [0015]) on an outside of the cylindrical container that will serve to seal the cylindrical container (see para. [0014]); a screw-in cap (lid 30, Fig. 2) that has an internal thread inside (lid 30 has “screw on and/or off receptors,” see para. [0015]); a mobile inner cylinder (inner casing 20, Fig. 4) that constitutes an extensible part of the extendable container (inner casing 20 extends, see Fig. 4), located inside the container (inner casing 20 is inside outer casing 15, see Fig. 4), with a diameter slightly smaller than that of the container (see Fig. 4) and comprising: a straight perimeter outer flange (see annotated Fig. 3, below) located on the inner cylinder's upper edge which will rest on the upper part of the container (Fig. 2), a second flange (see annotated Fig. 3) on a lower edge of the mobile inner cylinder curved towards the outside that supports an interior wall of the container (see Fig. 2); and an elastic joint placed inside the second flange (sealing gasket 19, see annotated Fig. 3). 

    PNG
    media_image1.png
    719
    910
    media_image1.png
    Greyscale

Freeman Annotated Figure 3
Freeman does not explicitly disclose that the screw-in cap is configured to screw with the thread outside of the container. However, Freeman discloses that the cylindrical container (15) may be fitted with screw on and/or screw off receptors (para. [0014]), the mobile inner cylinder (20) may be fitted with screw on and/or screw off receptors (para. [0014]), the cap (30) may be fitted with screw on and/or screw off receptors (para. [0015]) and that the cap (30) “serves the function of covering and sealing the top of this invention” (para. [0015]).  While there is not explicit discussion of the specific engagement of the various screw on and/or screw off receptors of one component with the others, there is disclosure that each of the components may include the screw on and/or screw off receptors and that the cap is designed to seal the top of the device.  Here, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the screw on and/or screw off receptors of the cap (30) to engage with the external screw on and/or screw off receptors (see Fig. 4) of the cylindrical container (15) in order to satisfy the sealing of the top of the device in the retracted condition since: (a) Freeman identifies a finite number of predictable solutions for connection of the three components using screw on and/or screw off receptors by which the cap serves the function of sealing the top of the invention, namely, coupling the cap to the cylindrical container in the contracted condition or coupling the cap to the inner cylinder in the extended condition; (b) it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70); and (c) sizing the external screw on and/or screw off receptors of the cylindrical container to engage with screw on and/or screw off receptors of the cap would involve only routine skill in the art and yields the predictable result of sealing the top of the device when in the retracted condition to prevent unintentional extension of the device and/or spilling of the contents.
Freeman does not explicitly disclose a small tab inside the cylindrical container and along an entire perimeter of the cylindrical container or an elastic joint in an upper and inner part of the screw-in cap.
Ho teaches a telescopic container for a liquid that can change capacity. See Ho at Abstract, para. [0023]. Ho teaches an upper part 20 and a lower part 30 that slide relative to one another. See Ho at Fig. 6. Ho teaches a small tab (ring 36, see Fig. 6) inside the lower part 20 along an entire perimeter of the lower part 20 (see Fig. 6). Ho teaches that this tab 36 abuts against a hook 26 of the upper part 20 to prevent the upper part of the container from separating from the lower part when the capacity of the container is at the maximum. Ho at para. [0026]. Ho also teaches a top cover 12 and an elastic joint in an upper and inner part of the top cover (sealing ring 14 provided in a groove, see Fig. 6; para. [0029]). Ho teaches that the sealing ring 14 is used to prevent the contents of the container from leaking out of the container from the gap between the cover and the upper part of the container. Ho at para. [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Freeman to have a tab inside the cylindrical container and along an entire perimeter of the cylindrical container in order to prevent the upper and lower parts of the container from separating when the top end of the lower part is located at the bottom end of the upper part, as recognized by Ho at para. [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Freeman to have an elastic joint in an upper and inner part of the screw-in cap in order to prevent the contents of the container from leaking outside the container from the gap between the container and the cap, as recognized by Ho at para. [0029].
With respect to claim 2, Freeman as modified by Ho discloses the mobile inner cylinder is configured to slide upwards (see Freeman Fig. 4) until the elastic joint located inside the second flange comes to a stop with the lower part of the small tab (see Freeman Fig. 6), leaving the extendible container watertight at the elastic joint (Freeman at para. [0016]). 
With respect to claim 3, Freeman as modified by Ho discloses when the mobile inner cylinder is extended (Freeman Fig. 2), the volume of the extendible container is expanded (Freeman at para. [0015]), so that to a liquid contained in the extendible container another liquid or complementary elements can be added, increasing the capacity of the assembly from a first level to a second level (Freeman at para. [0015]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733

/JAMES N SMALLEY/Examiner, Art Unit 3733